        Case 9:19-cv-00161-DLC Document 49 Filed 04/15/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 RACHELLE LIMEWOOD, individually
 and as parent and guardian of D.O., a
 minor child, and D.O., a minor child,

                      Plaintiffs,                     CV 19–161–M–DLC

        vs.
                                                             ORDER
 RANCH FOR KIDS PROJECT, INC.,
 THE RANCH FOR KIDS, INC., DEEP
 SPRINGS LIMITED LIABILITY
 COMPANY, PINKHAM CREEK
 RANCH, LLC, FIRE & SLICE LLC,
 MAJESTIC THEATER, LLC, WILLIAM
 JOHN SUTLEY, DANIEL WILLIAM
 SUTLEY, JOYCE ELEAINE STERKEL,
 MELISSA D. FELLERS, MIKHAIL
 VOLSKY, ANGELA KRAUSE-
 PECORA, and DOES 1-10,

                      Defendants.

      Pursuant to the parties’ Stipulation for Dismissal with Prejudice (Doc. 48),

      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE, each

party to bear their own costs and fees.




                                          1
 Case 9:19-cv-00161-DLC Document 49 Filed 04/15/21 Page 2 of 2



DATED this 15th day of April, 2021.




                                2
